DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 13-27, 31-36 are pending. 

Response to Arguments
Applicant’s arguments with respect to claims 13-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
Re 35 USC 112(b) Rejection, Applicant’s amendment has overcome the rejection. 

Claim Objections
Claims 15-17, 20, 22, and 35 are objected to because of the following informalities:  
Re Claims 22 and 35, the limitation “an energy source that can be charged wirelessly” should be rewritten in the form of “an energy source configured to” to perform a functional limitation. 
Re Claims 15-17, and 20, the limitation “the hollow sheath” has a typographical error and should be corrected to “a hollow sheath”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-15, 17, 19-27, and 31-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson et al. (US 2016/0038733), hereinafter “Robinson”.
Re Claim 13, Robinson discloses an implantable system for post-surgical movement of an electrode within a patient's body, comprising; 
a hermetically sealed main body adapted for implantation into the patient's body (para. [0059], [0038], fig. 1, figs. 4A-C, mechanically adjustable medical lead 100 together with IMD 20 is considered as “main body”; para. [0007], claim 9 discloses a hermatically sealed enclosure); 
a motor mounted inside the hermetically sealed main body, the motor coupleable to the electrode and remotely operable to move the electrode relative  to the main body (para. [0059], figs. 4A-C discloses motor assembly 130B, 130A, 130C; para. [0060] discloses electrodes 104, 105; para. [0086], [0087], fig. 7, fig. 2, and fig. 3 discloses that processor 70 of IMD 20 receives an instruction to move the position of one or both of electrodes 204, 205 of medical lead 200. Processor 70 of IMD 20 may receive the instruction from the external programmer 19); and
a position sensor sensing the position of the electrode (para. [0014], [0015], fig. 6, fig. 7, discloses a force sensor to monitor the adjusted position of the electrode). 
Re Claim 14, Robinson discloses a hollow sheath having a proximal end and a distal end, wherein the proximal end of the hollow sheath is secured to a sheath anchor element of the hermetically sealed main body (para. [0060], [0064], fig. 4A discloses medical lead body 102 secured to anchor plate 111 on its proximal end).  
Re Claim 15, Robinson discloses that the hollow sheath further has a sealable tip at a terminal end of the distal end of the hollow sheath, wherein the sealable tip has a slit at an outer surface of the sealable tip (fig. 4A, para. [0118] shows the medical lead body 102 with threads 115A and 115B connected to the medical lead body 102. Considering threads 115A and 115B to be a part of medical lead body 102, thread 115B can be considered as a sealeable tip at a terminal end of the distal end of the hollow sheath with a slit in an outer surface of the sealable tip.). 
Re Claim 17, Robinson discloses that the hollow sheath is sized to house the electrode (para. [0060], fig. 4A discloses medical lead body 102 formed from an insulative biocompatible material; para. [0061] discloses that electrodes 104, 105 are housed by medical lead body 102).  
Re Claim 19, Robinson discloses that the electrode is coupled to a speech processor (para. [0060] discloses that electrodes 104 and 105 are exposed to tissue of the patient, which allows physiological signals to be sensed from the tissue and/or therapy delivered to the patient, fig. 2, para. [0062], electrodes are coupled to processor 70 – “speech” is considered an intended use).  
Re Claim 20, Robinson discloses that the interior space of said sheath is isolated from fluid communication with any portion of the hermetically sealed main body by extending said sheath through the hermetically sealed main body  such that all spaces occupied by said electrode in the hermetically sealed main body are isolated from fluid communication with spaces housing said motor (para. [0069], claims 9, 18 and 19 discloses a sealed housing that includes motor, coaxial shafts, and oscillating cap; para. [0038], [0063] discloses insulated electrical conductors 110 coupled to electrodes 104 and 105, where the electrical conductors extends to a proximal end of lead body 102 to facilitate an .  
Re Claim 21, Robinson discloses that the hermetically sealed main body stores a portion of the electrode (para. [0069], claims 9, 18 and 19 discloses a sealed housing that includes motor, coaxial shafts, and oscillating cap; para. [0063] discloses insulated electrical conductors 110 coupled to electrodes 104 and 105, where the electrical conductors extends to a proximal end of lead body 102 to facilitate an electrical connection with an IMD 20. Insulated electrical conductors 110 that extends to make connection with an IMD 20 read on a portion of the electrode being stored within hermetically sealed main body). 
Re Claim 22, Robinson discloses that the hermetically sealed main body further comprises an energy source that can be charged wirelessly (para. [0050], fig. 2 discloses power source 78, which can be rechargeable via inductive interaction between an external charger and an inductive charging coil within IMD 20).  
Re Claim 23, Robinson discloses that the hermetically sealed main body further comprises a circuit board (para. [0043] discloses processor 70 comprising a microprocessor, DSP, ASIC, FPGA, or other digital logic circuitry).  
Re Claim 24, Robinson discloses a wireless controller configured to control said motor (para. [0051], [0052], figs. 2 and 3 discloses an external programmer 19 communicating with IMD 20 via telemetry interface 86 to control stimulation, para. [0086], [0087], fig. 7 discloses that processor 70 of IMD 20 receives an instruction to move the position of one or both of electrodes 204, 205 of medical lead 200. Processor 70 of IMD 20 may receive the instruction from the external programmer 19).  
Re Claim 25, Robinson discloses that the wireless controller charges an energy source within the hermetically sealed main body wirelessly (para. [0050], fig. 2 discloses power source 78, which can be rechargeable via inductive interaction between an external charger and an inductive charging coil within IMD 20).  
Re Claim 26, Robinson discloses a guide wire configured to push said electrode (para. [0066], [0067], fig. 4A discloses threads 115A and 115B, where rotation of rotatable member 114 directly varies spacing between electrodes 104, 105 via opposing threads 115A and 115B. In particular, electrode 104 is configured to move linearly about lead body 102 during rotation of rotatable member 114 based on interaction with thread 115A as electrode 104 and thread 115A form a threaded joint. Threads 115A and 115B reads on “a guide wire”).  
Re Claim 27, Robinson discloses that the position sensor is configured to connect to a pulley wheel with textured surface (para. [0014], [0015], [0040], fig. 1, fig. 6, fig. 7, discloses a force sensor 23 to monitor the adjusted position of the electrode; para. [0081] discloses force sensor 220 located between threaded joint 213 and electrodes 204, 205 and configured to measure tensile strain on lead body 202. Threaded joint 213 transfers the rotation of rotatable member 212 into substantially linear movement to move the positions of electrodes 204, 205 and vary an overall length of medical lead 200, Para. [0081] also discloses a current sensor.).  
Re Claim 31, Robinson discloses an implantable system for post-surgical manipulation of an electrode within a patient's body, the system comprising; 
a hollow sheath having a proximal end and a distal end, wherein the hollow sheath is configured to house the electrode (para. [0060], fig. 4A discloses medical lead body 102 formed from an insulative biocompatible material; para. [0061] discloses that electrodes 104, 105 are housed by medical lead body 102); 
figs. 4A-C discloses motor assembly 130B, 130A, 130C, [0069] discloses mechanical components of drive assembly); 
an implantable main body (para. [0059], [0038], fig. 1, figs. 4A-C, mechanically adjustable medical lead 100 together with IMD 20 is considered as “main body”; para. [0007], claim 9 discloses a hermatically sealed enclosure), wherein the main body has a sheath anchor element connected to the proximal end of the hollow sheath (para. [0060], [0064], fig. 4A discloses medical lead body 102 secured to anchor plate 111 on its proximal end); and 
a motor inside the implantable main body (para. [0059], figs. 4A-C discloses motor assembly 130B, 130A, 130C), wherein the motor is coupled to a controller adapted to receive wireless commands to drive the motor to manipulate the electrode inside the hollow sheath to enable post-surgical adjustment of the electrode position (para. [0051], [0052], figs. 2 and 3 discloses an external programmer 19 communicating with IMD 20 via telemetry interface 86 to control stimulation, para. [0086], [0087], fig. 7 discloses that processor 70 of IMD 20 receives an instruction to move the position of one or both of electrodes 204, 205 of medical lead 200. Processor 70 of IMD 20 may receive the instruction from the external programmer 19); and 
a position sensor sensing the position of the electrode (para. [0014], [0015], fig. 6, fig. 7, discloses a force sensor to monitor the adjusted position of the electrode).  
Re Claim 32, Robinson discloses that the motor is a piezoelectric motor or a step motor (para. [0069] discloses a stepper motor 131).  
Re Claim 33, Robinson discloses a guide wire configured to push the electrode (para. [0066], [0067], fig. 4A discloses threads 115A and 115B, where rotation of rotatable member 114 directly varies spacing between electrodes 104, 105 via opposing threads 115A and 115B. In particular, electrode 104 is configured to move linearly about lead body 102 during rotation of rotatable member 114 based on 115A as electrode 104 and thread 115A form a threaded joint. Threads 115A and 115B reads on “a guide wire”).  
Re Claim 34, Robinson discloses a drive wheel driven by the motor, wherein the drive wheel operates to manipulate the electrode (para. [0068], [0069], fig. 4C discloses a stepper motor 131, configured to drive geartrain 132).  
Re Claim 35, Robinson discloses that the implantable main body further comprises an energy source that can be charged wirelessly by a charging source external to the patient's body (para. [0050], fig. 2 discloses power source 78, which can be rechargeable via inductive interaction between an external charger and an inductive charging coil within IMD 20).  
Re Claim 36, Robinson discloses that the hollow sheath further has a sealable tip at a terminal end of the distal end of the hollow sheath, wherein the sealable tip has a slit in an outer surface of the sealable tip (fig. 4A, para. [0118] shows the medical lead body 102 with threads 115A and 115B connected to the medical lead body 102. Considering threads 115A and 115B to be a part of medical lead body 102, thread 115B can be considered as a sealeable tip at a terminal end of the distal end of the hollow sheath with a slit in an outer surface of the sealable tip.). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2016/0038733), hereinafter “Robinson”, in view of Wolfe et al. (US 2011/0208031), hereinafter “Wolfe”. 
Re Claim 16, Robinson discloses the claimed invention substantially as set forth in claim 13. 
Robinson is silent regarding the hollow sheath having a taper from the proximal end to the distal end.  
However, Wolfe discloses a neural probe includes a probe wherein a tip of the probe is tapered (abstract, fig. 2) for the purpose of penetrating the brain with minimum damage (para. [0053]). Wolfe discloses hollow sheath 40 of the probe 20 and metallic traces 30 inside the probe 20, where the hollow sheath is tapered from the proximal end to the distal end (para. [0062], fig. 2). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Robinson, by configuring the hollow sheath to have a taper from the proximal end to the distal end, as taught by Wolfe, for the purpose of penetrating the brain with minimum damage (para. [0053]). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2016/0038733), hereinafter “Robinson”, in view of Haller et al. (US 2010/0114288), hereinafter “Haller”. 
Re Claim 18, Robinson discloses the claimed invention substantially as set forth in claim 13. 
Robin discloses that the motor is a step motor (para. [0069] discloses a stepper motor 131)
Robin is silent regarding the motor being a piezoelectric motor. 
However, Haller discloses an implantable system for moving an electrode within a patient’s body (abstract), and discloses micromanipulators adjustable by actuators, which is an electrical stepper motor (para. [0048]). Haller teaches that a piezoelectric actuator can also be used, disclosing a list of 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Robinson, to configure the motor to be a piezoelectric motor, as taught by Haller, because such a modification would have been obvious to try. More specifically, piezoelectric motor is one of a predictable and ascertainable group of similar features, which are pneumatic, hydraulic, piezoelectric, electromechanical, magnetic, and other actuators. This group addresses the design need and/or other recognized problem of actuating/driving a structure to move with a reasonable level of success. Therefore, it would have been obvious to try to modify Tortonese actuator to include Haller's piezoelectric motor since there are a finite number of identified, predictable potential solutions to the recognized need and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. 
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.V.H./
Vynn Huh, March 22, 2021 Examiner, Art Unit 3792    



/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792